Cole, Judge:
In a written stipulation, filed May 4, 1945, counsel for tbe respective parties have limited this appeal for reappraisement to the merchandise represented by the invoice items marked ‘‘xx,”' in green ink initialed “CHR,” and have agreed that the facts and circumstances relating to the item of 10 per centum commission included in the appraised value of said items are the same as those, found in United States v. S. S. Kresge Co. et al., 26 C. C. P. A. 349, and that the record in said case be incorporated herein.
In the cited case, it was found that sales, to which the item in question was applied, “were fugitive and not in the ordinary course-of trade in the principal market of Germany.” Accordingly, it was held not to be a consideration in determining dutiable value.
The same conclusion is applicable here, and in the light of stipulated facts, as they are embodied in the record before me, that merchandise, such as or similar to that hereinabove referred to, was freely offered for sale at the time of exportation of the instant merchandise-to all purchasers in the principal markets of the country of exportation in the usual wholesale quantities and in the ordinary course of trade-for exportation to the United States at the per se unit invoice prices, plus 3JÍ per centum social assessments for insurance, vacation, and holiday costs, plus packing, as invoiced, and that there was no-higher foreign value, I hold export value, section 402 (d) of the Tariff Act of 1930 (19 U. S. C. 1940 ed. § 1402 (d)), to be the proper basis, for appraisement of the invoice items marked “xx” in green ink, initialed “CHR,” and that such value is the per se unit values, plus “3%% Insurance, Vacation & Holiday costs,” and packing, as invoiced.
The appeal, having been abandoned as to all other merchandise, is hereby dismissed so far as it relates thereto.
Judgment will be rendered accordingly.